Citation Nr: 1760510	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to September 20, 1999, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include entitlement on an extraschedular basis.

2.  Entitlement to an effective date prior to September 20, 1999, for establishing eligibility for the grant of Dependents' Educational Assistance (DEA) benefits pursuant to Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Counsel

INTRODUCTION

The appellant is a Veteran who served in the Alabama National Guard on active duty for training from February 1973 to June 1973, from May 1976 to June 1976, and in May 1987.   These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO), which implemented the Board's prior grant of entitlement to TDIU.  In January 2017, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now before the undersigned.   


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, the competent and probative evidence of record establishes that, as of May 12, 1998, the Veteran's service-connected disabilities were of such severity as to prelude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

2.  The Veteran's claim for DEA benefits is derived from his TDIU claim and, thus, both awards must share the same effective date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 12, 1998, but no earlier, for extraschedular TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.400, 4.1, 4.3 4.16(b), 4.18, 4.19 (2017).

2.  The criteria for an effective date of May 12, 1998, but no earlier, for DEA benefits are met. 38 U.S.C. § 3501 (2012); 38 C.F.R. § 3.807 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Extraschedular TDIU

The Veteran initially filed a claim for TDIU in August 1993.  His claim was denied in an October 1996 Board decision.  It was not appealed and became final.  He filed a claim for an increased rating for his service-connected forearm in March 1999.  In an October 2011 VA Form 21-8940, he reported that he last worked full time in 1993, but that he became too disabled to work in 1990.  He attributed this, in part, to his right forearm disability.

In a February 2011 rating decision, the AOJ assigned an effective date of September 20, 1999, to the Board's prior grant of TDIU.  The AOJ assigned this date because it is when the Veteran first met the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  However, if the percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful employment  by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service (Director) should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).

With respect to effective dates, the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in the disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).

As discussed earlier, the Veteran filed a claim for an increased rating for his service-connected right forearm in March 1999.  A May 12, 1998, private treatment record notes that the Veteran is "completely disabled secondary to injuries sustained in the military." 

The January 2017 Board remand instructed the RO to refer the issue of entitlement to an earlier effective date for TDIU to the Director for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  In a July 2017 opinion, the Director noted that the Veteran's service-connected bruised flexor muscle of the right forearm was diagnosed as severe, but that there was no evidence that the severity of such disability rendered him unable to perform all forms of employment or totally unemployable.  She therefore denied entitlement to extraschedular TDIU.

The Board disagrees.  The evidence shows that the Veteran's right wrist interferes with his ability to obtain employment, especially in the manual labor fields in which he worked.  Additionally, the Veteran has a seventh (or at most, eighth) grade education.  While it has previously been suggested that he could perform sedentary work, it remains unclear what type of sedentary work he could perform in light of his disability and his education level (and his nearly 15 years of unemployment).  Therefore, based on the foregoing, the Board finds that that it is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is precluded from participating in any substantially gainful employment consistent with his education/training and experience.  Accordingly, and resolving reasonable doubt in his favor, as required, the Board finds that an extraschedular TDIU rating is warranted as of May 12, 1998 (the earliest date within the one year period of March 29, 1999 (date of his increased rating claim) of which it is factually ascertainable that he could no longer work).

DEA Benefits

Basic eligibility for DEA arises if a Veteran is discharged from service under conditions other than dishonorable and has a permanent total service-connected disability.  38 U.S.C. § 3501; 38 C.F.R. § 3.807.  Given the TDIU effective date of May 12, 1998, the earliest date for a permanent total service-connected disability rating is May 12, 1998.  Therefore, the Board finds that the Veteran is entitled to DEA benefits as of May 12, 1998, but no earlier. 



ORDER

Subject to the law and regulations governing payment of monetary benefits an effective date of May 12, 1998, and no earlier, for an extraschedular TDIU is granted.

Subject to the law and regulations governing payment of monetary benefits an effective date of May 12, 1998, and no earlier, for DEA benefits is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


